FILED
                            NOT FOR PUBLICATION
                                                                             SEP 22 2016
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MICHELLE MOSS, an individual; et al.,             No. 12-57117

              Plaintiffs - Appellants,            D.C. No. 2:11-cv-09098-RGK-E

 v.
                                                  MEMORANDUM*
THE CITY OF LOS ANGELES; et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                             Submitted July 11, 2016**
                             San Francisco, California

Before: CLIFTON, N.R. SMITH, and CHRISTEN, Circuit Judges.

      Plaintiffs appeal the district court’s dismissal of their lawsuit with prejudice

for failure to prosecute. Plaintiffs concede they did not intend to prosecute their




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
claims, but contend dismissal should have been without prejudice. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We look to five factors to determine whether the district court abused its

discretion by dismissing with prejudice for failure to prosecute: “(1) the public’s

interest in expeditious resolution of litigation; (2) the court’s need to manage its

docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

disposition of cases on their merits[;] and (5) the availability of less drastic

sanctions.” Omstead v. Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010) (quoting

Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)). All but the fourth

factor weigh in favor of affirming the district court. The first factor (public interest

in expeditious resolution of litigation) always favors dismissal. Yourish v. Cal.

Amplifier, 191 F.3d 983, 990 (9th Cir. 1999). The second factor (the court’s need

to manage its docket) also weighs in favor of dismissal. The court, which was “in

a superior position to evaluate the effects of delay,” id., had already denied

Plaintiffs’ requests to extend time or to dismiss without prejudice, The third factor

(prejudice to defendants) weighs in favor of dismissal because Plaintiffs’ actions

“impair[ed] [Defendants’] ability to go to trial.” Adriana Int'l Corp. v. Thoeren,

913 F.2d 1406, 1412 (9th Cir. 1990). The fifth factor (availability of lesser

sanctions) also weighs in favor of dismissal with prejudice; the court had already


                                            2
considered the lesser sanction of dismissal without prejudice and determined it

would not be appropriate.1

      Plaintiffs contend the district court abused its discretion by erroneously

concluding that “by law [the dismissal for failure to prosecute is] always . . . with

prejudice.” ER 11. This error was harmless; the court had already concluded

weeks earlier that Defendants would be unduly prejudiced by dismissal without

prejudice. Similarly, Plaintiffs’ contention that the court abused its discretion

because it gave no warning before dismissing with prejudice is unfounded.

Plaintiffs indicated that they did not wish to proceed with their case and the district

judge informed Plaintiffs’ counsel at the hearing prior to dismissal that the case

would be dismissed for lack of prosecution based on Plaintiffs’ refusal to move

forward.

      Plaintiffs also ask us to review the court’s prior order denying their motion

to dismiss the case without prejudice. But interlocutory orders like this one “are




      1
              The only remaining claims at the time the case was dismissed were
state law claims. Plaintiffs had previously moved to amend the complaint to
substitute real parties for ten unnamed Doe defendants. The court denied their
motion; that denial was not appealed. Plaintiffs then withdrew all federal claims.
                                           3
not appealable after a dismissal for failure to prosecute.” Al-Torki v. Kaempen, 78
F.3d 1381, 1386 (9th Cir. 1996).2

      AFFIRMED.




      2
             Defendants’ July 15, 2013 Motion to Take Judicial Notice (ECF No.
26) is denied.
                                         4